Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9-15 and 17-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chidester et al (US 20170005371).
Regarding claim 1, Chidester et al disclose a battery module balancing system in a vehicle having a powertrain, the battery module balancing system comprising: 
a battery pack having at least one battery module (Fig. 2, #16), each battery module having a state-of-charge (SOC) (paragraph 55, lines 1-5), the battery pack having energy configured to provide power to the powertrain of the vehicle, the energy being defined by the SOC of the at least one battery module (paragraph 69, lines 1-4); 
a low voltage battery for storing a first voltage and providing the first voltage to the battery pack (paragraph 121, lines 1-12); 
an electric generator for generating a second voltage to one of the battery pack and the low voltage battery (paragraph 121, lines 1-12); and 
a controller in communication with the at least one battery module (Fig. 3, #31), the electric generator, and the low voltage battery to balance the SOC of the at least one battery module (paragraph 4, lines 5-8 and paragraph 57, lines 1-16).  
Regarding claim 2, Chidester et al disclose the limitations indicated above and further disclose wherein the electric generator includes a solar power system (paragraph 140, lines 1-5).  
Regarding claim 9, Chidester et al disclose the limitations indicated above and further disclose wherein the controller balances the SOC in the battery module by discharging a waste energy of the battery module with a highest voltage or SOC when the battery pack is charged by a plug-in charger (paragraph 50, lines 1-6).  
Regarding claim 10, Chidester et al disclose the limitations indicated above and further disclose wherein during charging the battery pack with the plug-in charger, the waste energy discharged from the battery module with the highest voltage or SOC is stored in the low voltage battery for preventing a loss of the waste energy (paragraph 51, lines 1-12).  
Regarding claim 11, Chidester et al disclose the limitations indicated above and further disclose wherein during charging the battery pack with the plug-in charger, the second voltage generated from the electric generator is stored in the low voltage battery when the electric generator is available (paragraph 121, lines 1-12).  
Regarding claim 12, Chidester et al disclose the limitations indicated above and further disclose wherein the battery module balancing system further includes a switch box, a DC/DC converter and a regulator for balancing the SOC in the battery module (paragraph 121, lines 1-12).  
Regarding claim 13, Chidester et al disclose the limitations indicated above and further disclose wherein a number of switch in the switch box is determined by doubling a number of the battery module in the battery pack (paragraph 61, lines 1-17).  
Regarding claim 14, Chidester et al disclose the limitations indicated above and further disclose wherein the battery module balancing system further includes a plurality of dual-switches (DS) for selecting different modes by the controller (paragraph 42, lines 1-7).  
Regarding claim 15, Chidester et al disclose a method for operating a battery module balancing system in a vehicle having a controller for balancing a state-of-charge (SOC) of at least one battery module in a battery pack, the method comprising steps of: 
monitoring the SOC in the at least one battery module (Fig. 2, #16 and paragraph 55, lines 1-5); 
determining a balancing operation mode based on external conditions of the vehicle (paragraph 59, lines 1-8); 
determining the battery module with a lowest SOC or a highest SOC (paragraph 93, lines 1-10); and 
balancing the SOC in the battery module by charging or discharging the battery module (paragraph 108, lines 1-12).  
Regarding claim 17, Chidester et al disclose the limitations indicated above and further disclose wherein the controller determines a storage-balancing mode for charging the battery module with the lowest SOC by a first voltage stored in a low voltage battery when the vehicle is under driving and a solar power is not available (paragraph 50, lines 1-7).  
Regarding claim 18, Chidester et al disclose the limitations indicated above and further disclose wherein the controller determines a charge-balancing mode for discharging a waste energy from the battery module with the highest SOC when the vehicle is parked and charged by a plug-in charger (paragraph 121, lines 1-12).  
Regarding claim 19, Chidester et al disclose the limitations indicated above and further disclose wherein during charging the battery pack with the plug-in charger, the waste energy discharged from the battery module is stored in a low voltage battery for preventing a loss of the waste energy (paragraph 50, lines 1-6).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chidester et al (US 20170005371) as applied to claims 2 and 15 above, and further in view of Wolfgang et al (DE 102015224842). 
Regarding claim 3, Chidester et al disclose the limitations indicated above but does not explicitly disclose wherein the solar power system generates the second voltage for balancing the SOC in the battery module by transmitting 20Attorney Docket No.: 10114-319 the second voltage to the battery module during discharging the energy from the battery pack.  However, Wolfgang et al disclose the limitation, at least see page 3, paragraph 2.  It would have been obvious to modify the teaching of Chidester et al to include wherein the solar power system generates the second voltage for balancing the SOC in the battery module by transmitting 20Attorney Docket No.: 10114-319 the second voltage to the battery module during discharging the energy from the battery pack to create a sufficiently large reserve of capacity to store the generated electrical energy of the solar module in the low-voltage battery. 
Regarding claim 4, Chidester et al disclose the limitations indicated above and further disclose wherein the battery module with a lowest voltage or SOC is charged by the second voltage for balancing the SOC in the battery module (paragraph 40, lines 1-8).  
Regarding claim 5, Chidester et al disclose the limitations indicated above but does not explicitly   disclose wherein the controller balances the SOC in the battery module by the second voltage generated from the solar power system when the vehicle is under driving and a solar power is available as a solar- balancing mode.  However, Wolfgang et al disclose the limitation, at least see page 3, paragraph 2.  It would have been obvious to modify the teaching of Chidester et al to include wherein the controller balances the SOC in the battery module by the second voltage generated from the solar power system when the vehicle is under driving and a solar power is available as a solar- balancing mode to create a sufficiently large reserve of capacity to store the generated electrical energy of the solar module in the low-voltage battery. 
Regarding claim 6, Chidester et al disclose the limitations indicated above but does not explicitly   disclose wherein the controller is operable to charge the battery pack with the second voltage generated from the solar power system after the SOC in the battery module is balanced.  However, Wolfgang et al disclose the limitation, at least see page 3, paragraph 1.  It would have been obvious to modify the teaching of Chidester et al to include wherein the controller is operable to charge the battery pack with the second voltage generated from the solar power system after the SOC in the battery module is balanced to create a sufficiently large reserve of capacity to store the generated electrical energy of the solar module in the low-voltage battery.
Regarding claim 7, Chidester et al disclose the limitations indicated above and further disclose wherein the controller balances the SOC in the battery module by the first voltage stored in the low voltage battery when the vehicle is under driving and a solar power is not available as a storage-balancing mode (paragraph 50, lines 1-7).  
Regarding claim 8, Chidester et al disclose the limitations indicated above and further disclose wherein the controller is operable to stop transmitting the first voltage stored in the low voltage battery when the SOC in the battery module is balanced (paragraph 129, lines 13-21).  
Regarding claim 16, Chidester et al disclose the limitations indicated above but does not explicitly  disclose wherein the controller determines a solar-balancing mode for charging the battery module with the lowest SOC by a second voltage generated from a solar power system when the vehicle is under driving and a solar power is available.  However, Wolfgang et al disclose the limitation, at least see page 3, paragraph 2.  It would have been obvious to modify the teaching of Chidester et al to include wherein the controller determines a solar-balancing mode for charging the battery module with the lowest SOC by a second voltage generated from a solar power system when the vehicle is under driving and a solar power is available to create a sufficiently large reserve of capacity to store the generated electrical energy of the solar module in the low-voltage battery.
Regarding claim 20, Chidester et al disclose the limitations indicated above but does not explicitly  disclose wherein during charging the battery pack with the plug-in charger, a second voltage generated from a solar power system is stored in a low voltage battery when a solar power is available. However, Wolfgang et al disclose the limitation, at least see page 3, paragraph 1.  It would have been obvious to modify the teaching of Chidester et al to include wherein during charging the battery pack with the plug-in charger, a second voltage generated from a solar power system is stored in a low voltage battery when a solar power is available to create a sufficiently large reserve of capacity to store the generated electrical energy of the solar module in the low-voltage battery. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663